Case 8:16-cv-03319-JDW-AEP Document 175 Filed 12/01/18 Page 1 of 3 PageID 3402



                           UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA TAMPA DIVISION

   SUNCOAST WATERKEEPER, OUR
   CHILDREN’S EARTH FOUNDATION,
   and ECOLOGICAL RIGHTS
   FOUNDATION,

                  Plaintiffs,
                                                     Case No.: 8:16-cv-03319-JDW-AEP
          v.

   CITY OF ST. PETERSBURG,

                  Defendant.




  PLAINTIFFS’ NOTICE OF LETTER TO THE COURT FROM THE UNITED STATES


        Plaintiffs hereby transmit to the Court the attached letter from the United States, in which

 the United States indicates it has no objection to the proposed settlement of this action as

 embodied in the Stipulated Order of Partial Dismissal and Court’s Retention of Jurisdiction, and

 its attachments (“Stipulated Order”), which was lodged with the Court on October 15, 2018 (Dkt

 174). The United States is permitted a forty-five (45) day review of citizen suit settlements under

 the Clean Water Act. 33. U.S.C. §1365(c)(3); 40 C.F.R. §135.5.

        Plaintiffs further notify the Court that the Florida Department of Environmental Protection

 did not receive a petition under Fla. Stat. §120.569 objecting to Attachment B to the Stipulated

 Order (First Amendment to Consent Order, effective October 12, 2018).

        Accordingly, the Parties are unaware of any objection to the Stipulated Order.




                                                 1
Case 8:16-cv-03319-JDW-AEP Document 175 Filed 12/01/18 Page 2 of 3 PageID 3403



          Plaintiffs intend to file two motions on December 3, 2018.1 First, Plaintiffs will file a

 Motion to Reopen Action for Further Proceedings so the Parties may proceed to resolve the issue

 of Plaintiffs’ “costs of litigation” pursuant to Section 505(d) of the Clean Water Act, as

 specifically directed in Paragraph 5 of the Stipulated Order. Second, in order to fully inform the

 Court as to the substance and structure of the settlement between the Parties, including the

 Court’s retained jurisdiction, Plaintiffs will file a Motion to Enter Stipulated Order of Partial

 Dismissal and Court’s Retention of Jurisdiction.


 Respectfully submitted,

 Dated: November 30, 2018                      /s/ Justin Bloom
                                               Justin Bloom
                                               FL Bar # 89109
                                               Justin Bloom Attorney at Law, PA
                                               P.O. Box 1028
                                               Sarasota, FL 34230
                                               Telephone: (917) 991-7593
                                               Facsimile: (866) 574-2169
                                               Email: bloomesq1@gmail.com

                                               /s/ Kathryn Schmidt
                                               Kathryn Schmidt (Pro Hac Vice)*
                                               Van Ness Feldman
                                               1050 Thomas Jefferson Street NW, 7th Floor
                                               Washington, DC 20007
                                               Telephone: 303-564-1298
                                               Facsimile: 202-338-2361
                                               Email: kschmidt@vnf.com
                                               Attorneys for Plaintiffs
                                               SUNCOAST WATERKEEPER, OUR CHILDREN’S
                                               EARTH FOUNDATION and ECOLOGICAL RIGHTS
                                               FOUNDATION
                                                *Plaintiffs’ counsel has changed firms and will update records with
                                               the Court when the case is no longer administratively closed per the
                                               Court’s September 10, 2018 Order (Dkt 173).




 1
  Plaintiffs are not filing such motions today because the Parties are still engaged in the process of conferring under
 Local Rule 3.01(g) to determine whether Plaintiffs’ motions will be unopposed.


                                                            2
Case 8:16-cv-03319-JDW-AEP Document 175 Filed 12/01/18 Page 3 of 3 PageID 3404




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 30th day of November, 2018, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on counsel of record for the Defendant, via transmission of

 Notices of Electronic Filing generated by CM/ECF.

                                                     /s/ Justin Bloom
                                                     Justin Bloom
                                                     FL Bar # 89109
                                                     Justin Bloom Attorney at Law, PA
                                                     P.O. Box 1028
                                                     Sarasota, FL 34230
                                                     Telephone: (917) 991-7593
                                                     Facsimile: (866) 574-2169
                                                     Email: bloomesq1@gmail.com




                                                     3
